 

Exhibit 10.1

 

FENNEC PHARMACEUTICALS, INC., A DELAWARE CORPORATION

 

WESTERN ALLIANCE BANK, an arizona corporation

 

LOAN AND SECURITY AGREEMENT

 

 

 

 

This Loan And Security Agreement is entered into as of February 1, 2019 (the
“Effective Date”), by and between Western Alliance Bank, an Arizona corporation
(“Bank”) and Fennec Pharmaceuticals, INC., a Delaware corporation (“Borrower”).

 

Recitals

 

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

 

Agreement

 

The parties agree as follows:

 

1.          Definitions and Construction.

 

1.1           Definitions. As used in this Agreement, the following terms shall
have the following definitions:

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by Borrower and Borrower’s Books relating
to any of the foregoing.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

 

“Amortization Date” is (i) the date that is the nineteenth month anniversary of
the first day of the month immediately following the Closing Date, if the Equity
Event does not occur and (ii) the date that is the twenty-fifth month
anniversary of the first day of the month immediately following the Closing
Date, if the Equity Event does occur.

 

“Anti-Terrorism Laws” are any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

 

“Approval Event” is the receipt of the final NDA approval by Borrower from the
U.S. Food and Drug Administration for Borrower’s drug candidate currently named
PEDMARK on or before September 30, 2020.

 

“Bank Expenses” means all: reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

 

“Blocked Person” is any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which Bank is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (d) a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
Executive Order No. 13224, or (e) a Person that is named a “specially designated
national” or “blocked person” on the most current list published by OFAC or
other similar list.

 

1

 

 

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

 

“Change in Control” shall mean a transaction, other than an Equity Event or
other bona-fide equity financing, in which any “person” or “group” (within the
meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of a sufficient number of shares
of all classes of stock then outstanding of Borrower ordinarily entitled to vote
in the election of directors, empowering such “person” or “group” to elect a
majority of the Board of Directors of Borrower, who did not have such power
before such transaction.

 

“Closing Date” means the Funding Date of the Term Loan.

 

“Code” means the California Uniform Commercial Code.

 

“Collateral” means the property described on Exhibit A attached hereto.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by Bank in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.

 

“Credit Extension” means any Term Loan or any other extension of credit by Bank
for the benefit of Borrower hereunder.

 

“Daily Balance” means the amount of the Obligations owed at the end of a given
day.

 

“Designated Deposit Account” means Borrower’s primary depository or operating
account with Bank.

 

“Disbursement Letter” is that certain form attached hereto as Exhibit B-1.

 

“Draw Period” is the period commencing of the date of the occurrence of the
Approval Event and ending on the earlier of (i) September 30, 2020 and (ii) the
occurrence of an Event of Default; provided, however, that the Draw Period shall
not commence if on the date of the occurrence of the Approval Event an Event of
Default has occurred and is continuing.

 

“Effective Date” is defined in preamble hereof.

 

“Effective Interest Rate” is with respect to the Term Loan, the per annum rate
of interest (based on a year of three hundred sixty (360) days) equal to the sum
of (a) Index Rate on the first Business Day of the month that immediately
precedes the month in which the interest will accrue, plus (b) One percent
(1.00%).

 

2

 

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

“Equity Event” is the receipt by Parent after the Effective Date, and prior to
the six month anniversary of the date of the Approval Event, of cash proceeds of
not less than Fifty Million Dollars ($50,000,000.00) from the issuance and sale
by Parent of its equity securities.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Article 8.

 

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Maturity Date, or (b) the acceleration of any Term Loan, or
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
the original principal amount of such Term Loan multiplied by the Final Payment
Percentage, payable to Bank.

 

“Final Payment Percentage” is three and fifty-five hundredths percent (3.55%).

 

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

 

“GAAP” means U.S. generally accepted accounting principles as in effect from
time to time.

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all other Contingent
Obligations.

 

“Index Rate” means the Prime Rate published in the Money Rates section of the
Western Edition of The Wall Street Journal.

 

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including without limitation
the Bankruptcy and Insolvency Act (Canada) and Companies’ Creditors Arrangement
Act (Canada) and similar legislation, including assignments for the benefit of
creditors, formal or informal moratoria, compositions, extension generally with
its creditors, or proceedings seeking reorganization, arrangement, winding-up,
dissolution, liquidation, compromise, arrangement, adjustment, protection or
other relief or a stay of proceedings of such person’s creditors generally (or
any class of creditors).

 

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following: Copyrights, Trademarks and Patents; all trade secrets, all
design rights, claims for damages by way of past, present and future
infringement of any of the rights included above, all licenses or other rights
to use any of the Copyrights, Patents or Trademarks, and all license fees and
royalties arising from such use to the extent permitted by such license or
rights; all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and all proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.

 

“Inventory” means all inventory in which Borrower has or acquires any interest,
including work in process and finished products intended for sale or lease or to
be furnished under a contract of service, of every kind and description now or
at any time hereafter owned by or in the custody or possession, actual or
constructive, of Borrower, including such inventory as is temporarily out of its
custody or possession or in transit and including any returns upon any accounts
or other proceeds, including insurance proceeds, resulting from the sale or
disposition of any of the foregoing and any documents of title representing any
of the above, and Borrower’s Books relating to any of the foregoing.

 

3

 

 

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, any note or notes
(including the Secured Promissory Notes) executed by Borrower, the Parent Loan
Documents, the Warrants and any other agreement entered into in connection with
this Agreement, all as amended or extended from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business
operations or condition (financial or otherwise) of Borrower and its
Subsidiaries taken as a whole or the Parent and its Subsidiaries taken as whole
or (ii) the ability of Borrower to repay the Obligations or otherwise perform
its obligations under the Loan Documents or (iii) the value or priority of
Bank’s security interests in the Collateral.

 

“Maturity Date” is October 1, 2023.

 

“Monthly Cash Burn” is for any period of determination, the sum of (i)
Borrower’s average monthly net losses (calculated on a consolidated basis with
Borrower’s Subsidiaries) for the six month period then ended, (ii) the average
monthly amortization and depreciation expenses of Borrower (calculated on a
consolidated basis with Borrower’s Subsidiaries) for the trailing six month
period then ended and (iii) the monthly average of the current portion of
principal on interest-bearing liabilities due and payable in the immediately
succeeding three month period.

 

“Negotiable Collateral” means all letters of credit of which Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and Borrower’s Books relating to any of the foregoing.

 

“Obligations” means all debt, principal, interest, the Prepayment Fee, the Final
Payment, Bank Expenses and other amounts owed to Bank by Borrower pursuant to
this Agreement or any other agreement, whether absolute or contingent, due or to
become due, now existing or hereafter arising, including any interest that
accrues after the commencement of an Insolvency Proceeding and including any
debt, liability, or obligation owing from Borrower to others that Bank may have
obtained by assignment or otherwise.

 

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Parent” is Fennec Pharmaceuticals Inc., a British Columbia (Canada)
corporation, and owner of all issued and outstanding capital stock of Borrower.

 

“Parent Guaranty” means the guarantee of all of the Obligations by the Parent,
entered into by the Parent and the Bank on the Effective Date and in such form
and substance as are agreed to by the Bank, as the same may from time to time be
amended, restated, modified or otherwise supplemented.

 

“Parent Loan Documents” means the Parent Guaranty, the Parent Security
Agreement, the Parent Share Pledge and all other documents entered into by the
Parent in connection with this Agreement.

 

“Parent Security Agreement” means the general security agreement granted by the
Parent in respect of the Parent Guaranty on the Effective Date and in such form
and substance as are agreed to by the Bank, as the same may from time to time be
amended, restated, modified or otherwise supplemented.

 

4

 

 

“Parent Share Pledge” means the share pledge agreement pursuant to which the
Parent pledged all of the shares of the Borrower to the Bank on the Effective
Date and in such form and substance as are agreed to by the Bank, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment Date” means the first (1st) calendar day of each calendar month
following the Closing Date.

 

“Perfection Certificate” has the meaning assigned in Section 3.1.

 

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

 

“Permitted Indebtedness” means:

 

(a)          Indebtedness of Borrower in favor of Bank arising under this
Agreement or any other Loan Document;

 

(b)          Indebtedness existing on the Effective Date and disclosed in the
Perfection Certificate on the Effective Date;

 

(c)          Indebtedness secured by a lien described in clause (e) of the
defined term “Permitted Liens,” provided (i) such Indebtedness does not exceed
the lesser of the cost or fair market value of the equipment financed with such
Indebtedness and (ii) such Indebtedness does not exceed $250,000 in the
aggregate at any given time;

 

(d)          Subordinated Debt;

 

(e)          Unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(f)           Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business; and

 

(g)          extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

 

“Permitted Investment” means:

 

(a)          Investments existing on the Effective Date disclosed in the
Perfection Certificate;

 

(b)          (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) certificates
of deposit maturing no more than one (1) year from the date of investment
therein issued by Bank and (iv) Bank’s money market accounts;

 

(c)          Investments consisting of the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
Borrower;

 

5

 

 

(d)         Investments consisting of deposit accounts in which Bank has a
perfected security interest;

 

(e)          Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors; not to exceed in the aggregate for (i) and (ii), Five Hundred
Thousand Dollars ($500,000) in any fiscal year;

 

(f)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;

 

(g)          Investments consisting of notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers who are not Affiliates,
in the ordinary course of business; provided that this paragraph (h) shall not
apply to Investments of Borrower in any Subsidiary; and

 

(h)          non-cash Investments in joint ventures or strategic alliances in
the ordinary course of Borrower’s business consisting of Permitted Licenses, the
development of technology or the providing of technical support.

 

“Permitted Liens” means the following:

 

(a)          Any Liens existing on the Effective Date and disclosed in the
Perfection Certificate on the Effective Date or arising under this Agreement or
the other Loan Documents;

 

(b)          Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Bank’s security
interests;

 

(c)           Liens (i) upon or in any equipment which was not financed by Bank
acquired or held by Borrower or any of its Subsidiaries to secure the purchase
price of such equipment or indebtedness incurred solely for the purpose of
financing the acquisition of such equipment, or (ii) existing on such equipment
at the time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment;

 

(d)          Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000.00) and which are
not delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

 

(e)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

 

(f)           leases or subleases of real property granted in the ordinary
course of Borrower’s business (or, if referring to another Person, in the
ordinary course of such Person’s business), and leases, subleases, non-exclusive
licenses or sublicenses of personal property and granted in the ordinary course
of Borrower’s business (or, if referring to another Person, in the ordinary
course of such Person’s business), if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest therein;

 

(g)          Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7;

 

6

 

 

(h)          Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions, provided that Borrower is permitted under the terms of this
Agreement to maintain such accounts and Bank has a perfected first priority
security interest in the amounts held in such deposit and/or securities
accounts;

 

(i)           Liens consisting of Permitted Licenses; and

 

(j)           Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (i) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase.

 

“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, (B) non-exclusive license for the use of
the Intellectual Property of Borrower or any of its Subsidiaries entered into in
the ordinary course of business, provided, that, with respect to each such
license described in clause (B) (i) the license constitutes an arms-length
transaction, the terms of which, on their face, do not provide for a sale or
assignment of any Intellectual Property and do not restrict the ability of
Borrower or any of its Subsidiaries, as applicable, to pledge, grant a security
interest in or lien on, or assign or otherwise Transfer any Intellectual
Property; (ii) Borrower delivers to Bank copies of the final executed licensing
documents in connection with the non-exclusive license promptly, and in any
event within ten (10) days of the consummation thereof, and (iii) all upfront
payments, royalties, milestone payments or other proceeds arising from the
licensing agreement that are payable to Borrower or any of its Subsidiaries are
paid to a deposit account maintained at the Bank, and (C) exclusive licenses for
the use of the Intellectual Property of Borrower or any of its Subsidiaries
entered into in the ordinary course of business, provided, that, with respect to
each such license described in clause (C) (i) no Event of Default has occurred
or is continuing at the time of such license; (ii) the license constitutes an
arms-length transaction, the terms of which, on their face, do not provide for a
sale or assignment of any Intellectual Property and do not restrict the ability
of Borrower or any of its Subsidiaries, as applicable, to pledge, grant a
security interest in or lien on, or assign or otherwise Transfer any
Intellectual Property; (iii) (x) Borrower delivers copies of the final executed
licensing documents in connection with the exclusive license promptly, and in
any event within ten (10) days of the consummation thereof, and (y) any such
license could not result in a legal transfer of title of the licensed property
but may be exclusive in respects other than territory and may be exclusive as to
territory only as to discrete geographical areas outside the United States and
(iv) all upfront payments, royalties, milestone payments or other proceeds
arising from the licensing agreement that are payable to Borrower or any of its
Subsidiaries are paid to a deposit account maintained at the Bank.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“PPSA” means the Personal Property Security Act (British Columbia) “PPSA” or any
successor personal property security statute or similar legislation of any other
Canadian province or territorial jurisdiction, including without limitation, the
Civil Code of Quebec, the laws of which are required by such legislation to be
applied in connection with the issue, perfection, enforcement, opposability,
priority, validity or effect of security interests.

 

“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to Bank in amount equal to percent
(1.0%) of the principal amount of the Term Loan prepaid.

 

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.

 

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

 

“Secured Promissory Note” is defined in Section 2.7.

 

7

 

 

“Secured Promissory Note Record” is a record maintained by the Bank with respect
to the outstanding Obligations owed by Borrower to the Bank and credits made
thereto.

 

“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the debt owing by Borrower to Bank on terms acceptable to Bank (and identified
as being such by Borrower and Bank).

 

“Subsidiary” means any corporation, company or partnership in which (i) any
general partnership interest or (ii) more than 50% of the stock or other units
of ownership which by the terms thereof has the ordinary voting power to elect
the Board of Directors, managers or trustees of the entity, at the time as of
which any determination is being made, is owned by Borrower, either directly or
through an Affiliate.

 

“Term Loan” is defined in Section 2.2(a) hereof.

 

“Total Liabilities” means at any date as of which the amount thereof shall be
determined, all obligations that should, in accordance with GAAP be classified
as liabilities on the consolidated balance sheet of Borrower, including in any
event all Indebtedness.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Warrants” are those certain Warrants to purchase Parent’s capital stock from
and after the Effective Date until expiry thereof, issued by Borrower in favor
of the Bank on the Effective Date.

 

1.2           Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP and all calculations made
hereunder shall be made in accordance with GAAP. When used herein, the terms
“financial statements” shall include the notes and schedules thereto.

 

2.          Loan and Terms Of Payment.

 

2.1           Credit Extensions.

 

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower hereunder. Borrower shall also pay interest
on the unpaid principal amount of such Credit Extensions at rates in accordance
with the terms hereof.

 

2.2           Term Loan.

 

(a)          Availability. Subject to the terms and conditions of this
Agreement, during the Draw Period, Bank shall make a term loan to Borrower in
the amount of Twelve Million Five Hundred Thousand Dollars ($12,500,000) (such
term loan is hereinafter referred to as “Term Loan”).

 

(b)          Repayment. Borrower shall make monthly payments of interest only
commencing on the first (1st) Payment Date following the Funding Date of each
Term Loan, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date immediately preceding the
Amortization Date of such Term Loan. Borrower agrees to pay, on the Funding Date
of each Term Loan, any initial partial monthly interest payment otherwise due
for the period between the Funding Date of such Term Loan and the first Payment
Date thereof. Commencing on the Amortization Date for the Term Loan, and
continuing on the Payment Date of each month thereafter, Borrower shall make
equal monthly payments of principal, together with applicable interest, in
arrears, as calculated by Bank (which calculations shall be deemed correct
absent manifest error) based upon: (1) the amount of the Term Loan, (2) the
effective rate of interest, as determined in Section 2.4(a), and (3) a repayment
schedule as determined by the Bank based on the Maturity Date and the
Amortization Date (which determination shall be deemed correct absent manifest
error). All unpaid principal and accrued and unpaid interest is due and payable
in full on the Maturity Date with respect to the Term Loan. The Term Loan may
only be prepaid in accordance with Sections 2.2(c) and 2.2(d).

 

8

 

 

(c)          Mandatory Prepayments. If the Term Loan is accelerated following
the occurrence of an Event of Default, Borrower shall immediately pay to Bank,
an amount equal to the sum of: (i) all outstanding principal of the Term Loan
plus accrued and unpaid interest thereon through the prepayment date, (ii) the
Final Payment, (iii) the Prepayment Fee, plus (iv) all other Obligations that
are due and payable, including Bank’s Expenses and interest at the Default Rate
with respect to any past due amounts. Notwithstanding (but without duplication
with) the foregoing, on the Maturity Date, if the Final Payment had not
previously been paid in full in connection with the prepayment of the Term Loan
in full, Borrower shall pay Bank the Final Payment in respect of the Term
Loan(s).

 

(d)          Permitted Prepayment of Term Loan. Borrower shall have the option
to prepay all, but not less than all, of the Term Loan advanced by Bank under
this Agreement, provided Borrower (i) provides written notice to Bank of its
election to prepay the Term Loan at least thirty (30) days prior to such
prepayment, and (ii) pays to the Bank on the date of such prepayment an amount
equal to the sum of (A) all outstanding principal of the Term Loan plus accrued
and unpaid interest thereon through the prepayment date, (B) the Final Payment,
(C) the Prepayment Fee, plus (D) all other Obligations that are due and payable,
including Bank’s Expenses and interest at the Default Rate with respect to any
past due amounts.

 

2.3           Interest Rate, Payments, and Calculations.

 

(a)          Interest Rate. Except as set forth in Section 2.4(b) below, the
Term Loan shall bear interest, on the outstanding Daily Balance thereof, at a
floating per annum rate equal to the Effective Interest Rate.

 

(b)          Late Fee; Default Rate. If any payment is not made within ten (10)
days after the date such payment is due, Borrower shall pay Bank a late fee
equal to the lesser of (i) five percent (5%) of the amount of such unpaid amount
or (ii) the maximum amount permitted to be charged under applicable law, not in
any case to be less than $25.00. All Obligations shall bear interest, from and
after the occurrence and during the continuance of an Event of Default, at a
rate equal to five (5) percentage points above the interest rate applicable
immediately prior to the occurrence of the Event of Default.

 

(c)          Payments. Interest hereunder shall be due and payable on the first
calendar day of each month during the term hereof. Bank shall, at its option,
charge such interest, all Bank Expenses, and all Periodic Payments against any
of Borrower’s deposit accounts (including but not limited to the Designated
Deposit Account), in which case those amounts shall thereafter accrue interest
at the rate then applicable hereunder. Any interest not paid when due shall be
compounded by becoming a part of the Obligations, and such interest shall
thereafter accrue interest at the rate then applicable hereunder. All payments
shall be free and clear of any taxes, withholdings, duties, impositions or other
charges, to the end that Bank will receive the entire amount of any Obligations
payable hereunder, regardless of source of payment.

 

(d)          Computation. In the event the Index Rate is changed from time to
time hereafter, the applicable rate of interest hereunder shall be increased or
decreased, as set forth in the definition of “Effective Interest Rate.” All
interest chargeable under the Loan Documents shall be computed on the basis of a
three hundred sixty (360) day year for the actual number of days elapsed. For
the purposes of the Interest Act (Canada) and disclosure under such statute: (i)
whenever any interest or fee under this Agreement is calculated on the basis of
a period of time other than a calendar year, such rate used in such calculation,
when expressed as an annual rate, is equivalent to (x) such rate, multiplied by
(y) the actual number of days in the calendar year in which the period for which
such interest or fee is calculated ends, and divided by (z) the number of days
in such period of time; (ii) the principle of deemed reinvestment of interest
shall not apply to any interest calculation under this Agreement; and (iii) the
rates of interest stipulated in this Agreement are intended to be nominal rates
and not effective rates or yields.

 

9

 

 

2.4           Crediting Payments. Prior to the occurrence of an Event of
Default, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrower specifies. After the
occurrence of an Event of Default, the receipt by Bank of any wire transfer of
funds, check, or other item of payment shall be immediately applied to
conditionally reduce Obligations, but shall not be considered a payment on
account unless such payment is of immediately available federal funds or unless
and until such check or other item of payment is honored when presented for
payment. Notwithstanding anything to the contrary contained herein, any wire
transfer or payment received by Bank after 12:00 noon Pacific time shall be
deemed to have been received by Bank as of the opening of business on the
immediately following Business Day. Whenever any payment to Bank under the Loan
Documents would otherwise be due (except by reason of acceleration) on a date
that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

 

2.5           Fees. Borrower shall pay to Bank the following:

 

(a)          Good Faith Deposit. An amount of Fifty Two Thousand Five Hundred
Dollars ($52,500.00) as good faith deposit from Borrower (which Bank
acknowledges was received on or about December 21, 2018) and shall be applied
towards the Bank Expenses due under Section 2.5(d) on the Effective Date, and
the balance, if any, shall be promptly returned by the Bank to Borrower on the
Effective Date.

 

(b)          Final Payment. The Final Payment, when due hereunder;

 

(c)          Prepayment Fee. The Prepayment Fee, when due hereunder; and

 

(d)          Bank Expenses. On the Effective Date, all Bank Expenses incurred
through such date, including reasonable attorneys’ fees and expenses and, after
the Effective Date, all Bank Expenses, including reasonable attorneys’ fees and
expenses, as and when they are incurred by Bank.

 

2.6           Term. This Agreement shall become effective on the date hereof
and, subject to Section 13.7, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement. Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default. Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.

 

2.7           Secured Promissory Notes. The Term Loan shall be evidenced by a
Secured Promissory Note or Notes in the form attached as Exhibit D hereto (each
a “Secured Promissory Note”), and shall be repayable as set forth in this
Agreement. Borrower irrevocably authorizes the Bank to make or cause to be made,
on or about the Funding Date of any Term Loan or at the time of receipt of any
payment of principal on such Secured Promissory Note, an appropriate notation on
such Secured Promissory Note Record reflecting the making of such Term Loan or
(as the case may be) the receipt of such payment. The outstanding amount of each
Term Loan set forth on such Secured Promissory Note Record shall be prima facie
evidence of the principal amount thereof owing and unpaid to the Bank, but the
failure to record, or any error in so recording, any such amount on such Secured
Promissory Note Record shall not limit or otherwise affect the obligations of
Borrower under any Secured Promissory Note or any other Loan Document to make
payments of principal of or interest on any Secured Promissory Note when due.
Upon receipt of an affidavit of an officer of the Bank as to the loss, theft,
destruction, or mutilation of any of its Secured Promissory Note, Borrower shall
issue, in lieu thereof, a replacement Secured Promissory Note in the same
principal amount thereof and of like tenor.

 

3.          Conditions of Loans.

 

3.1           Conditions Precedent to Initial Credit Extension. The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, the following:

 

(a)          this Agreement, duly executed by Borrower on the Effective Date and
delivered on the Effective Date;

 

10

 

 

(b)          a certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement, dated as of the Effective Date and delivered on the Effective Date;

 

(c)          a certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement, dated as of the Closing Date and delivered on the Closing Date;

 

(d)          UCC National Form Financing Statement to be filed on the Effective
Date;

 

(e)          a duly executed Warrant to purchase stock of Parent in such form
and substance as is agreed to by the parties, dated as of the Effective Date and
delivered on the Effective Date for the purposes of the Term Loan;

 

(f)           a duly executed account control agreement with respect to the
account maintained by the Parent with Royal Bank of Canada on the Effective
Date, which control agreement must be in such form and substance as are
reasonably satisfactory to the Bank;

 

(g)          duly executed original Secured Promissory Notes in favor of the
Bank, dated as of the Closing Date and delivered on the Closing Date;

 

(h)          agreement to provide insurance, dated as of the Effective Date and
delivered on the Effective Date;

 

(i)           payment of the fees and Bank Expenses then due specified in
Section 2.5 hereof;

 

(j)          current consolidated financial statements of the Parent delivered
on or prior to the Effective Date;

 

(k)          evidence of closure of Borrower’s and Parent’s accounts maintained
with Banc of California and transfer of all funds therein to accounts maintained
with the Bank, on the Effective Date;

 

(l)           completed perfection certificate of Borrower (the “Perfection
Certificate”), dated as of the Effective Date and delivered on the Effective
Date;

 

(m)         a landlord’s consent for each of Borrower and Parent’s leased
locations delivered on or prior to the Closing Date;

 

(n)          a bailee waiver for each location where Borrower maintains
Collateral having a book value in excess of Two Hundred and Fifty Thousand
Dollars ($250,000), delivered on or prior to the Closing Date;

 

(o)          a Disbursement Letter in the form of Exhibit B-1 attached hereto,
delivered on the Closing Date and dated as of the Closing Date;

 

(p)          a Loan Payment/Advance Request Form in the form of Exhibit B-2
attached hereto, dated as of the Closing Date and delivered on the Closing Date;

 

(q)          the Parent Loan Documents on the Effective Date and any and all
documents and deliverables contemplated therein on the applicable dates as set
forth therein;

 

(r)          a certificate of an officer of the Parent with respect to
incumbency and resolutions authorizing the execution and delivery of this the
Parent Loan Documents and Warrants, dated as of the Closing Date and delivered
on the Closing Date;

 

11

 

 

(s)          a Certificate of Good Standing of the Parent dated on or about the
Effective Date;

 

(t)           receipt of a filed copy, which shall be filed by the Bank,
acknowledged by the appropriate filing office, of an all asset PPSA Financing
Statement, naming the Parent as “Debtor” and the Bank as “Secured Party”;

 

(u)          account control agreements in favor of the Bank, in such form and
substance as are reasonably satisfactory to the Bank and dated and delivered on
or prior to the Effective Date, with respect to the accounts maintained by
Borrower and Parent at the PNC Bank and at the Royal Bank of Canada;

 

(v)          evidence on the Closing Date that Borrower has sufficient cash
reserves (including the proceeds of the Term Loan) in accounts maintained with
the Bank to meet all of its projected expenses in accordance with its then
applicable annual operating budget and financial projections delivered and
accepted by Bank in its sole discretion (including, but not limited to, interest
expenses and any applicable principal repayment expenses) for the then
immediately following twelve-month period; and

 

(w)         such other documents, and completion of such other matters, as Bank
may reasonably deem necessary or appropriate.

 

3.2           Conditions Precedent to all Credit Extensions. The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the representations and warranties contained in Section 5
shall be true and correct in all material respects on and as of the effective
date of each Credit Extension as though made at and as of each such date, and no
Event of Default shall have occurred and be continuing, or would exist after
giving effect to such Credit Extension. The making of each Credit Extension
shall be deemed to be a representation and warranty by Borrower on the date of
such Credit Extension as to the accuracy of the facts referred to in this
Section 3.2. Furthermore, the making of each Credit Extension shall be subject
to the delivery by Borrower to the Bank, to the extent not delivered at the
Closing, of duly executed original Secured Promissory Notes and Warrants, in
number, form and content acceptable to the Bank, with respect to such Credit
Extension made by the Bank after the Closing Date.

 

3.3           Procedures for Borrowing. Whenever Borrower desires a Term Loan,
Borrower will notify Bank no later than 3:00 p.m. Pacific time, three (3)
Business Days prior to the date the Term Loan is to be made. Each such
notification shall be made (i) by telephone or in-person followed by written
confirmation from Borrower within twenty four (24) hours, (ii) by electronic
mail or facsimile transmission, or (iii) by delivering to Bank a Loan
Payment/Advance Request Form in substantially the form of Exhibit B-2 hereto.
Bank shall be entitled to rely on any notice given by a person who Bank
reasonably believes to be a Responsible Officer or a designee thereof, and
Borrower shall indemnify and hold Bank harmless for any damages or loss suffered
by Bank as a result of such reliance. Bank will credit the amount of Term Loan
made under this Section 3.3 to Borrower’s deposit account.

 

4.          Creation of Security Interest.

 

4.1           Grant of Security Interest. Borrower hereby grants and pledges to
Bank a continuing security interest in all presently existing and hereafter
acquired or arising Collateral in order to secure prompt repayment of any and
all Obligations and in order to secure prompt performance by Borrower of each of
its covenants and duties under the Loan Documents. Except as set forth in the
Perfection Certificate, such security interest constitutes a valid, first
priority security interest in the presently existing Collateral, and will
constitute a valid, first priority security interest in Collateral acquired
after the date hereof.

 

4.2           Delivery of Additional Documentation Required. Borrower shall from
time to time execute and deliver to Bank, at the request of Bank, all Negotiable
Collateral, all financing statements and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue the
perfection of Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.
Borrower from time to time may deposit with Bank specific time deposit accounts
to secure specific Obligations. Borrower authorizes Bank to hold such balances
in pledge and to decline to honor any drafts thereon or any request by Borrower
or any other Person to pay or otherwise transfer any part of such balances for
so long as the Obligations are outstanding.

 

12

 

 

4.3           Right to Inspect. Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.

 

5.          Representations and Warranties.

 

Borrower hereby represents and warrants as follows:

 

5.1           Due Organization and Qualification. Borrower and each Subsidiary
is a corporation duly existing under the laws of its state of incorporation and
qualified and licensed to do business in any state in which the conduct of its
business or its ownership of property requires that it be so qualified.

 

5.2           Due Authorization; No Conflict. The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Articles of Incorporation or Bylaws, nor will
they constitute an event of default under any material agreement to which
Borrower is a party or by which Borrower is bound. Borrower is not in default
under any material agreement to which it is a party or by which it is bound.

 

5.3           No Prior Encumbrances. Borrower has good and marketable title to
its property, free and clear of Liens, except for Permitted Liens.

 

5.4           Merchantable Inventory. All Inventory is in all material respects
of good and marketable quality, free from all material defects, except for
Inventory for which adequate reserves have been made.

 

5.5           Intellectual Property. Borrower is the sole owner of the
Intellectual Property, except for Permitted Licenses or as set forth on the
Perfection Certificate on the Effective Date. Each of the Patents is valid and
enforceable, and no part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and no claim has been made that any part of
the Intellectual Property violates the rights of any third party. Except as set
forth in the Perfection Certificate, Borrower’s rights as a licensee of
intellectual property do not give rise to more than five percent (5.00%) of its
gross revenue in any given month, including without limitation revenue derived
from the sale, licensing, rendering or disposition of any product or service.
Except as set forth in the Perfection Certificate, Borrower is not a party to,
or bound by, any agreement that restricts the grant by Borrower of a security
interest in Borrower’s rights under such agreement.

 

5.6           Name; Location of Chief Executive Office. Except as disclosed in
the Perfection Certificate, Borrower has not done business under any name other
than that specified on the signature page hereof. The chief executive office of
Borrower is located at the address indicated in Section 10 hereof. All
Borrower’s Inventory and Equipment is located only at the location set forth in
Section 10 hereof.

 

5.7           Litigation. Except as set forth in the Perfection Certificate,
there are no actions or proceedings pending by or against Borrower or any
Subsidiary before any court or administrative agency in which an adverse
decision could have a Material Adverse Effect, or a material adverse effect on
Borrower’s interest or Bank’s security interest in the Collateral.

 

5.8           No Material Adverse Change in Financial Statements. All
consolidated and consolidating financial statements related to Borrower and any
Subsidiary that Bank has received from Borrower fairly present in all material
respects Borrower’s financial condition as of the date thereof and Borrower’s
consolidated and consolidating results of operations for the period then ended.
There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrower since the date of the most recent
of such financial statements submitted to Bank.

 

13

 

 

5.9           Solvency, Payment of Debts. Borrower is solvent and able to pay
its debts (including trade debts) as they mature.

 

5.10         Regulatory Compliance. Borrower and each Subsidiary have met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA, and no event has occurred resulting from Borrower’s failure to
comply with ERISA that could result in Borrower’s incurring any material
liability. Borrower is not an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940. Borrower is not engaged principally, or as one of the important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System). Borrower has complied with all the
provisions of the Federal Fair Labor Standards Act. Borrower has not violated
any statutes, laws, ordinances or rules applicable to it, violation of which has
or could reasonably be expected to have a Material Adverse Effect.

 

None of the Parent, the Borrower, any of its Subsidiaries, or any of Borrower’s
or its Subsidiaries’ Affiliates or any of their respective agents acting or
benefiting in any capacity in connection with the transactions contemplated by
this Agreement is (i) in violation of any Anti-Terrorism Law, (ii) engaging in
or conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person. None of the
Parent, the Borrower, any of its Subsidiaries, or to the knowledge of Borrower
and any of their Affiliates or agents, acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement, (x) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, or (y) deals in, or
otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law.

 

5.11         Environmental Condition. Except as disclosed in the Perfection
Certificate, none of Borrower’s or any Subsidiary’s properties or assets has
ever been used by Borrower or any Subsidiary or, to the best of Borrower’s
knowledge, by previous owners or operators, in the disposal of, or to produce,
store, handle, treat, release, or transport, any hazardous waste or hazardous
substance other than in accordance with applicable law; to the best of
Borrower’s knowledge, none of Borrower’s properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a hazardous waste or hazardous substance disposal site, or a
candidate for closure pursuant to any environmental protection statute; no lien
arising under any environmental protection statute has attached to any revenues
or to any real or personal property owned by Borrower or any Subsidiary; and
neither Borrower nor any Subsidiary has received a summons, citation, notice, or
directive from the Environmental Protection Agency or any other federal, state
or other governmental agency concerning any action or omission by Borrower or
any Subsidiary resulting in the releasing, or otherwise disposing of hazardous
waste or hazardous substances into the environment.

 

5.12         Taxes. Borrower and each Subsidiary have filed or caused to be
filed all tax returns required to be filed, and have paid, or have made adequate
provision for the payment of, all taxes reflected therein.

 

5.13         Subsidiaries. Borrower does not own any stock, partnership interest
or other equity securities of any Person, except for Permitted Investments.

 

5.14         Government Consents. Borrower and each Subsidiary have obtained all
material consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of Borrower’s business as currently
conducted.

 

5.15         Accounts. Other than as set forth on the Perfection Certificate,
none of Borrower’s nor any Subsidiary’s property is maintained or invested with
a Person other than Bank.

 

14

 

 

5.16         Use of Proceeds. Borrower shall use the proceeds of the Term Loan
solely as working capital and to fund its general business requirements in
accordance with the provisions of this Agreement, and not for personal, family,
household or agricultural purposes.

 

5.17         Full Disclosure. No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading.

 

6.          Affirmative Covenants.

 

Commencing on the Effective Date, Borrower shall do all of the following:

 

6.1           Good Standing. Borrower shall maintain its and each of its
Subsidiaries’ corporate existence and good standing in its jurisdiction of
incorporation and maintain qualification in each jurisdiction in which it is
required under applicable law. Borrower shall maintain, and shall cause each of
its Subsidiaries to maintain, in force all licenses, approvals and agreements,
the loss of which has or could reasonably be expected to have a Material Adverse
Effect.

 

6.2           Government Compliance. Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA. Borrower shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which has or could reasonably be expected to have a Material Adverse Effect.

 

6.3           Financial Statements, Reports, Certificates. Borrower shall
deliver the following to Bank: (a) as soon as available, but in any event within
thirty (30) days after the end of each calendar month, a company prepared
consolidated balance sheet, income statement, and cash flow statement covering
Parent’s consolidated operations during such period, prepared in accordance with
GAAP, consistently applied (subject to normal and recurring year-end adjustments
and the absence of notes), in a form acceptable to Bank and certified by a
Responsible Officer; (b) as soon as available, but in any event within ninety
(90) days after the end of Parent’s fiscal year, audited consolidated financial
statements of Parent prepared in accordance with GAAP, consistently applied,
together with an unqualified opinion on such financial statements of an
independent certified public accounting firm reasonably acceptable to the Bank
(it being agreed and understood that the firm Haskell & White LLP is acceptable
to the Bank); (c) copies of all statements, reports and notices sent or made
available generally by Parent to its security holders or to any holders of
Subordinated Debt and, if applicable, all reports on Forms 10-K and 10-Q filed
with the Securities and Exchange Commission; (d) promptly upon receipt of notice
thereof, a report of any legal actions pending or threatened against Parent or
any Subsidiary that could result in damages or costs to Parent or any Subsidiary
of Two Hundred and Fifty Thousand Dollars ($250,000) or more; (e) as soon as
available, but in any event no later than the earlier to occur of thirty (30)
days following the beginning of each fiscal year or the date of approval by
Parent’s board of directors, an annual operating budget and financial
projections (including income statements, balance sheets and cash flow
statements) for such fiscal year, presented in a monthly format, approved by
Parent’s board of directors, and in a form and substance acceptable to Bank; and
(f) such budgets, sales projections, operating plans or other financial
information as Bank may reasonably request from time to time.

 

Borrower shall deliver to Bank with the monthly financial statements a
Compliance Certificate signed by a Responsible Officer in substantially the form
of Exhibit C hereto.

 

Bank shall have a right from time to time hereafter to audit Borrower’s Accounts
and appraise Collateral at Borrower’s expense, provided that such audits will be
conducted no more often than every twelve (12) months unless an Event of Default
has occurred and is continuing.

 

15

 

 

6.4           Inventory; Returns. Borrower shall keep all Inventory in good and
marketable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist at the
time of the execution and delivery of this Agreement. Borrower shall promptly
notify Bank of all returns and recoveries and of all disputes and claims, where
the return, recovery, dispute or claim involves more than Two Hundred and Fifty
Thousand Dollars ($250,000).

 

6.5           Taxes. Borrower shall make, and shall cause each Subsidiary to
make, due and timely payment or deposit of all material federal, state, and
local taxes, assessments, or contributions required of it by law, and will
execute and deliver to Bank, on demand, appropriate certificates attesting to
the payment or deposit thereof; and Borrower will make, and will cause each
Subsidiary to make, timely payment or deposit of all material tax payments and
withholding taxes required of it by applicable laws, including, but not limited
to, those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Bank with proof
satisfactory to Bank indicating that Borrower or a Subsidiary has made such
payments or deposits; provided that Borrower or a Subsidiary need not make any
payment if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is reserved against (to the extent required by GAAP)
by Borrower.

 

6.6           Insurance.

 

(a)          Borrower, at its expense, shall keep the Collateral insured against
loss or damage by fire, theft, explosion, sprinklers, and all other hazards and
risks, and in such amounts, as ordinarily insured against by other owners in
similar businesses conducted in the locations where Borrower’s business is
conducted on the date hereof. Borrower shall also maintain insurance relating to
Borrower’s business, ownership and use of the Collateral in amounts and of a
type that are customary to businesses similar to Borrower’s.

 

(b)          All such policies of insurance shall be in such form, with such
companies, and in such amounts as are reasonably satisfactory to Bank. All such
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Bank, showing Bank as an additional loss
payee thereof, and all liability insurance policies shall show the Bank as an
additional insured and shall specify that the insurer must give at least twenty
(20) days notice to Bank before canceling its policy for any reason. Upon Bank’s
request, Borrower shall deliver to Bank certified copies of such policies of
insurance and evidence of the payments of all premiums therefor. All proceeds
payable under any such policy shall, at the option of Bank, be payable to Bank
to be applied on account of the Obligations.

 



6.7           Accounts. Borrower shall (i) maintain and shall cause each of its
Subsidiaries and Parent to maintain its primary depository, operating, and
investment accounts with Bank (including, without limitation, all depository,
operating, and investment accounts maintained in the United States) and (ii)
endeavor to utilize and shall cause each of its Subsidiaries and Parent to
endeavor to utilize Bank’s International Banking Division for any international
banking services required by Borrower, including, but not limited to, foreign
currency wires, hedges and swaps. Notwithstanding the foregoing, (i) Borrower
and Parent may continue to maintain their respective accounts with PNC Bank that
are identified on the Perfection Certificate on the Effective Date for a period
of up to 45 days after the Effective Date; provided, that at or prior to the end
of such 45 day period, Borrower must deliver evidence to the Bank of the closure
of such accounts and transfer of all funds therein to one or more accounts
maintained with the Bank; provided, further, that during such 45 day period, the
aggregate balance of all such accounts maintained with PNC Bank may not exceed
$500,000 at any time and all such accounts must be subject to one or more
account control agreements, effective no later than February 11, 2019, in such
form and substance as are reasonably acceptable to the Bank, in favor of the
Bank, and (ii) Parent may continue to maintain its accounts with Royal Bank of
Canada that are identified on the Perfection Certificate on the Effective Date;
provided, that, the aggregate balance in all such accounts may not exceed
$250,000 at any time.

 

16

 

 

6.8           Intellectual Property Rights. On the Compliance Certificate next
due hereunder, Borrower shall give Bank written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office, including the date of such filing and the
registration or application numbers, if any. Borrower shall promptly give Bank
written notice upon the filing of any applications or registrations with the
United States Copyright Office, including the title of such intellectual
property rights to be registered, as such title will appear on such applications
or registrations, and the date such applications or registrations will be filed.
Upon filing any such applications or registrations with the United States
Copyright Office, Borrower shall promptly provide Bank with (i) a copy of such
applications or registrations, without the exhibits, if any, thereto, (ii)
evidence of the filing of any documents requested by Bank to be filed for Bank
to maintain the perfection and priority of its security interest in such
intellectual property rights, and (iii) the date of such filing.

 

Borrower and each of its Subsidiaries shall: (a) use commercially reasonable
efforts to protect, defend and maintain the validity and enforceability of its
Intellectual Property that is material to Borrower’s business; (b) promptly
advise Bank in writing of infringement by a third party of its Intellectual
Property that is material to Borrower’s business; and (c) not allow any
Intellectual Property material to Borrower’s business to be abandoned, forfeited
or dedicated to the public without Bank’s prior written consent.

 

6.9           Landlord Waivers; Bailee Waivers. In the event that Borrower or
any of its Subsidiaries, after the Effective Date, intends to add any new
offices or business locations, including warehouses, or otherwise store any
portion of the Collateral with, or deliver any portion of the Collateral to, a
bailee, in each case pursuant to Section 7.2, then Borrower or such Subsidiary
will first receive the written consent of Bank and, in the event that the
Collateral at any new location is valued in excess of Two Hundred and Fifty
Thousand Dollars ($250,000) in the aggregate, such bailee or landlord, as
applicable, must execute and deliver a bailee waiver or landlord waiver, as
applicable, in form and substance reasonably satisfactory to Bank prior to the
addition of any new offices or business locations, or any such storage with or
delivery to any such bailee, as the case may be.

 

6.10         Creation/Acquisition of Subsidiaries. In the event Borrower, or any
of its Subsidiaries creates or acquires any Subsidiary, Borrower shall provide
prior written notice to Bank of the creation or acquisition of such new
Subsidiary and take all such action as may be reasonably required by Bank to
cause each such Subsidiary to become a co-Borrower hereunder or to guarantee the
Obligations of Borrower under the Loan Documents and, in each case, grant a
continuing pledge and security interest in and to the assets of such Subsidiary
(as described on Exhibit A hereto); and Borrower (or its Subsidiary, as
applicable) shall grant and pledge to Bank a perfected security interest in the
all of the outstanding stock, units or other evidence of ownership of each such
newly created Subsidiary.

 

6.11         Litigation Cooperation. Commencing on the Effective Date and
continuing through the termination of this Agreement, make available to Bank,
without expense to Bank, Borrower and each of Borrower’s officers, employees and
agents and Borrower’s Books, to the extent that Bank may reasonably deem them
necessary to prosecute or defend any third-party suit or proceeding instituted
by or against Bank with respect to any Collateral or relating to Borrower.

 

6.12         Liquidity Covenant. Commencing on the Closing Date, Borrower shall
at all times maintain in accounts held at the Bank, unrestricted cash and cash
equivalents in an aggregate amount equal to at least three times the Monthly
Cash Burn as calculated on the last date of the immediately preceding month.

 

6.13         Further Assurances. At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.

 

7.          Negative Covenants.

 

Commencing on the Effective Date, Borrower will not do any of the following:

 

7.1           Dispositions. Convey, sell, lease, transfer or otherwise dispose
of (collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, other than: (i) Transfers of
Inventory in the ordinary course of business; (ii) Transfers of non-exclusive
licenses and similar arrangements for the use of the property (other than
Intellectual Property) of Borrower or its Subsidiaries in the ordinary course of
business; (iii) Transfers of worn-out or obsolete Equipment which was not
financed by Bank; or (iv) Transfers consisting of Permitted Licenses.

 

17

 

 

7.2           Change in Business; Change in Control or Executive Office. Engage
in any business, or permit any of its Subsidiaries to engage in any business,
other than the businesses currently engaged in by Borrower and any business
substantially similar or related thereto (or incidental thereto); or cease to
conduct business in the manner conducted by Borrower as of the Effective Date;
or suffer or permit a Change in Control in which all Obligations to the Bank are
not paid in full on the initial closing of such Change in Control transaction;
or without thirty (30) days prior written notification to Bank, relocate its
chief executive office or state of incorporation or change its legal name; or
without Bank’s prior written consent, change the date on which its fiscal year
ends. Furthermore, Borrower shall not, without at least thirty (30) days’ prior
written notice to Bank add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than Two
Hundred and Fifty Thousand Dollars ($250,000) in assets or property of Borrower
or any of its Subsidiaries).

 

7.3           Mergers or Acquisitions. Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person other than
pursuant to a transaction in which all Obligations to the Bank are paid on the
initial closing thereof.

 

7.4           Indebtedness. Create, incur, assume or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.

 

7.5           Encumbrances. Create, incur, assume or suffer to exist any Lien
with respect to any of its property (including without limitation, its
Intellectual Property), or assign or otherwise convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, except for Permitted Liens, or agree with any Person other than Bank not
to grant a security interest in, or otherwise encumber, any of its property
(including without limitation, its Intellectual Property), or permit any
Subsidiary to do so.

 

7.6           Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, or permit any of its Subsidiaries to do so, except that Borrower may
repurchase the stock of former employees pursuant to stock repurchase agreements
as long as an Event of Default does not exist prior to such repurchase or would
not exist after giving effect to such repurchase.

 

7.7           Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or maintain or invest any of its property with
a Person other than Bank or permit any of its Subsidiaries to do so unless such
Person has entered into an account control agreement with Bank in form and
substance satisfactory to Bank; or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower.

 

7.8           Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

 

7.9           Subordinated Debt. Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
contained in any documentation relating to the Subordinated Debt without Bank’s
prior written consent.

 

7.10         Inventory and Equipment. Store the Inventory or the Equipment with
a bailee, warehouseman, or other third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold the Inventory or Equipment
for Bank’s benefit or (b) is in pledge possession of the warehouse receipt,
where negotiable, covering such Inventory or Equipment. Store or maintain any
Equipment or Inventory at a location other than the location set forth in
Section 10 of this Agreement.

 

18

 

 

7.11         Compliance. Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose. Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation has or could reasonably be expected to have a
Material Adverse Effect, or a material adverse effect on the Collateral or the
priority of Bank’s Lien on the Collateral, or permit any of its Subsidiaries to
do any of the foregoing, or permit any of its Subsidiaries to do any of the
foregoing.

 

7.12         Capital Expenditures. Make or contract to make, without Bank’s
prior written consent, capital expenditures, including leasehold improvements,
in any fiscal year in excess of $250,000.00 or incur liability for rentals of
property (including both real and personal property) in an amount which,
together with capital expenditures, shall in any fiscal year exceed such sum.

 

7.13         Compliance with Anti-Terrorism Laws. Bank hereby notifies Borrower
and each of its Subsidiaries that pursuant to the requirements of Anti-Terrorism
Laws, and Bank’s policies and practices, Bank is required to obtain, verify and
record certain information and documentation that identifies Borrower and each
of its Subsidiaries and their principals, which information includes the name
and address of Borrower and each of its Subsidiaries and their principals and
such other information that will allow Bank to identify such party in accordance
with Anti-Terrorism Laws. Neither Borrower nor any of its Subsidiaries shall,
nor shall Borrower or any of its Subsidiaries permit any Affiliate to, directly
or indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists. Borrower and each of its
Subsidiaries shall immediately notify Bank if Borrower or such Subsidiary has
knowledge that Borrower, or any Subsidiary or Affiliate of Borrower, is listed
on the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering. Neither Borrower nor any of
its Subsidiaries shall, nor shall Borrower or any of its Subsidiaries, permit
any Affiliate to, directly or indirectly, (i) conduct any business or engage in
any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224 or any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224 or other Anti-Terrorism Law.

 

8.          Events of Default.

 

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

 

8.1           Payment Default. If Borrower fails to pay, when due, any of the
Obligations;

 

8.2           Covenant Default.

 

(a)          If Borrower fails to perform any obligation under Article 6 or
violates any of the covenants contained in Article 7 of this Agreement; or

 

(b)          If Borrower fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between
Borrower and Bank and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
ten Business Days after Borrower receives notice thereof or any officer of
Borrower becomes aware thereof; provided, however, that if the default cannot by
its nature be cured within the ten Business Day period or cannot after diligent
attempts by Borrower be cured within such ten Business Day period, and such
default is likely to be cured within a reasonable time, then Borrower shall have
an additional reasonable period (which shall not in any case exceed 30 days) to
attempt to cure such default, and within such reasonable time period the failure
to have cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made.

 

19

 

 

8.3           Material Adverse Effect. If there occurs any circumstance or
circumstances that has or could reasonably be expected to have a Material
Adverse Effect;

 

8.4           Attachment. If any portion of Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) Business Days, or if
Borrower is enjoined, restrained, or in any way prevented by court order from
continuing to conduct all or any material part of its business affairs, or if a
judgment or other claim becomes a lien or encumbrance upon any material portion
of Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within ten (10)
Business Days after Borrower receives notice thereof, provided that none of the
foregoing shall constitute an Event of Default where such action or event is
stayed or an adequate bond has been posted pending a good faith contest by
Borrower (provided that no Credit Extensions will be required to be made during
such cure period);

 

8.5           Insolvency. If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within thirty (30) days
(provided that no Credit Extensions will be made prior to the dismissal of such
Insolvency Proceeding);

 

8.6           Other Agreements. If there is a default or other failure to
perform in any agreement to which Borrower is a party or by which it is bound
resulting in a right by a third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of Two
Hundred and Fifty Thousand Dollars ($250,000) or which has or could reasonably
be expected to have a Material Adverse Effect;

 

8.7           Judgments. If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least Two Hundred and Fifty
Thousand Dollars ($250,000) shall be rendered against Borrower and shall remain
unsatisfied and unstayed for a period of ten (10) Business Days (provided that
no Credit Extensions will be made prior to the satisfaction or stay of such
judgment); or

 

8.8           Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

 

8.9           Subordinated Debt. A default or breach occurs under any agreement
between Borrower or any of its Subsidiaries and any creditor of Borrower or any
of its Subsidiaries that signed a subordination, intercreditor, or other similar
agreement with Bank, or any creditor that has signed such an agreement with Bank
breaches any terms of such agreement.

 

8.10         Governmental Approvals. Any consent, authorization, approval,
order, license, franchise, permit, certificate, accreditation, registration,
filing or notice, of, issued by, from or to, or other act by or in respect of,
any governmental authority shall have been revoked, rescinded, suspended,
modified in an adverse manner, or not renewed in the ordinary course for a full
term and such revocation, rescission, suspension, modification or non-renewal
has resulted in or could reasonably be expected to result in a Material Adverse
Effect.

 

20

 

 

8.11         Parent Loan Document Default. An Event of Default (as defined in
the Parent Loan Documents) occurs under any one of the Parent Loan Documents.

 

9.          Bank’s Rights and Remedies.

 

9.1           Rights and Remedies. Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:

 

(a)          Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.5, all Obligations shall become immediately due and payable without
any action by Bank);

 

(b)          Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;

 

(c)          Settle or adjust disputes and claims directly with account debtors
for amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

 

(d)          Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;

 

(e)          Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, or (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;

 

(f)          Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral. Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

 

(g)          Dispose of the Collateral by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrower’s premises) as Bank determines is commercially reasonable, and apply
any proceeds to the Obligations in whatever manner or order Bank deems
appropriate;

 

(h)          Bank may credit bid and purchase at any public sale; and

 

(i)          Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.

 

21

 

 

9.2           Power of Attorney. Effective only upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) to file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral. The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide Credit Extensions hereunder is terminated.

 

9.3           Accounts Collection. At any time after the occurrence of an Event
of Default, Bank may notify any Person owing funds to Borrower of Bank’s
security interest in such funds and verify the amount of such Account. Borrower
shall collect all amounts owing to Borrower for Bank, receive in trust all
payments as Bank’s trustee, and immediately deliver such payments to Bank in
their original form as received from the account debtor, with proper
endorsements for deposit.

 

9.4           Bank Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower: (a) make payment of the same or any part thereof;
(b) set up such reserves under a loan facility in Section 2.1 as Bank deems
necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.6
of this Agreement, and take any action with respect to such policies as Bank
deems prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

 

9.5           Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices, Bank shall not in any way or manner be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
thereto occurring or arising in any manner or fashion from any cause; (c) any
diminution in the value thereof; or (d) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other person whomsoever. All risk of
loss, damage or destruction of the Collateral shall be borne by Borrower.

 

9.6           Remedies Cumulative. Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative.
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on Borrower’s part shall be deemed a continuing waiver. No delay by Bank
shall constitute a waiver, election, or acquiescence by it. No waiver by Bank
shall be effective unless made in a written document signed on behalf of Bank
and then shall be effective only in the specific instance and for the specific
purpose for which it was given.

 

9.7           Demand; Protest. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which Borrower may in any way be liable.

 

10.         Notices.

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail; (c)
one (1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Bank or Borrower may change
its mailing or electronic mail address or facsimile number by giving the other
party written notice thereof in accordance with the terms of this Section 10.

 

22

 

 

If to Borrower: FENNEC PHARMACEUTICALS, INC.   68 TW Alexander Drive   Research
Triangle Park, NC 27709   Attn: Robert Andrade, CEO  
EMAIL:  randrade@fennecpharma.com     If to Bank: Bridge Bank, a division of
Western Alliance Bank   12220 El Camino Real, Suite 100   San Diego, CA 92130  
Attn:  Bill Wickline   EMAIL:  bill.wickline@bridgebank.com

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11.         CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California. BORROWER AND BANK EACH HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT. EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

12.         JUDICIAL REFERENCE PROVISION.

 

12.1         In the event the Jury Trial Waiver set forth above is not
enforceable, the parties elect to proceed under this Judicial Reference
Provision.

 

12.2         With the exception of the items specified in Section 12.3, below,
any controversy, dispute or claim (each, a “Claim”) between the parties arising
out of or relating to this Agreement or any other document, instrument or
agreement between the undersigned parties (collectively in this Section, the
“Loan Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).

 

12.3         The matters that shall not be subject to a reference are the
following: (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of self-help remedies (including, without
limitation, set-off), (iii) appointment of a receiver and (iv) temporary,
provisional or ancillary remedies (including, without limitation, writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions). This reference provision does not limit the right of any party to
exercise or oppose any of the rights and remedies described in clauses (i) and
(ii) or to seek or oppose from a court of competent jurisdiction any of the
items described in clauses (iii) and (iv). The exercise of, or opposition to,
any of those items does not waive the right of any party to a reference pursuant
to this reference provision as provided herein.

 

23

 

 

12.4         The referee shall be a retired judge or justice selected by mutual
written agreement of the parties. If the parties do not agree within ten (10)
days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted. Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).

 

12.5         The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.

 

12.6         The referee will have power to expand or limit the amount and
duration of discovery. The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure to provide requested
discovery for any reason whatsoever. Unless otherwise ordered based upon good
cause shown, no party shall be entitled to “priority” in conducting discovery,
depositions may be taken by either party upon seven (7) days written notice, and
all other discovery shall be responded to within fifteen (15) days after
service. All disputes relating to discovery which cannot be resolved by the
parties shall be submitted to the referee whose decision shall be final and
binding.

 

12.7         Except as expressly set forth herein, the referee shall determine
the manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 

12.8         The referee shall be required to determine all issues in accordance
with existing case law and the statutory laws of the State of California. The
rules of evidence applicable to proceedings at law in the State of California
will be applicable to the reference proceeding. The referee shall be empowered
to enter equitable as well as legal relief, enter equitable orders that will be
binding on the parties and rule on any motion which would be authorized in a
court proceeding, including without limitation motions for summary judgment or
summary adjudication. The referee shall issue a decision at the close of the
reference proceeding which disposes of all claims of the parties that are the
subject of the reference. Pursuant to CCP § 644, such decision shall be entered
by the Court as a judgment or an order in the same manner as if the action had
been tried by the Court and any such decision will be final, binding and
conclusive. The parties reserve the right to appeal from the final judgment or
order or from any appealable decision or order entered by the referee. The
parties reserve the right to findings of fact, conclusions of laws, a written
statement of decision, and the right to move for a new trial or a different
judgment, which new trial, if granted, is also to be a reference proceeding
under this provision.

 

12.9         If the enabling legislation which provides for appointment of a
referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.

 

24

 

 

12.10      THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

13.         General Provisions.

 

13.1         Successors and Assigns. This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower without Bank’s prior written consent, which consent
may be granted or withheld in Bank’s sole discretion. Bank shall have the right
without the consent of or notice to Borrower to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.

 

13.2         Indemnification. Borrower shall defend, indemnify and hold harmless
Bank and its officers, employees, and agents against: (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement; and (b) all
losses or Bank Expenses in any way suffered, incurred, or paid by Bank as a
result of or in any way arising out of, following, or consequential to
transactions between Bank and Borrower whether under this Agreement, or
otherwise (including without limitation reasonable attorneys’ fees and
expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.

 

13.3         Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

13.4         Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

13.5         Amendments in Writing, Integration. Neither this Agreement nor the
Loan Documents can be amended or terminated orally. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

 

13.6         Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.

 

13.7         Survival. All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions to Borrower. The obligations of Borrower to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 13.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.

 

13.8         Confidentiality. In handling any confidential information Bank and
all employees and agents of Bank, including but not limited to accountants,
shall exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of Bank in connection with their present or prospective business
relations with Borrower, (ii) to prospective transferees or purchasers of any
interest in the Loans, (iii) as required by law, regulations, rule or order,
subpoena, judicial order or similar order, (iv) as may be required in connection
with the examination, audit or similar investigation of Bank and (v) as Bank may
determine in connection with the enforcement of any remedies hereunder.
Confidential information hereunder shall not include information that either:
(a) is in the public domain or in the knowledge or possession of Bank when
disclosed to Bank, or becomes part of the public domain after disclosure to Bank
through no fault of Bank; or (b) is disclosed to Bank by a third party, provided
Bank does not have actual knowledge that such third party is prohibited from
disclosing such information.

 

25

 

 

13.9         Patriot Act Notice.  Bank notifies Borrower that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “ Patriot Act”), it is required to obtain, verify
and record information that identifies Borrower, which information includes
names and addresses and other information that will allow Bank to identify the
Borrower in accordance with the Patriot Act.

 

14.         NOTICE OF FINAL AGREEMENT.

 

BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES THAT: (A) THIS WRITTEN
AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES, (B) THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND (C) THIS WRITTEN AGREEMENT
MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

26

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  Fennec Pharmaceuticals, Inc., a Delaware corporation       By:
                           Title:           Western Alliance Bank, AN ARIZONA
CORPORATION       By:           Title:  

 

 

 

 

EXHIBIT A

 

DEBTOR: FENNEC PHARMACEUTICALS, INC.     SECURED PARTY: WESTERN ALLIANCE BANK,
an Arizona corporation

 

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

 

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

 

(a)        all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

 

(b)        any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

 

Notwithstanding the foregoing, the Collateral shall not include any copyrights,
patents, trademarks, servicemarks and applications therefor, now owned or
hereafter acquired, or any claims for damages by way of any past, present and
future infringement of any of the foregoing (collectively, the “Intellectual
Property”); provided, however, that the Collateral shall include all accounts
and general intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the foregoing
(the “Rights to Payment”). Notwithstanding the foregoing, if a judicial
authority (including a U.S. Bankruptcy Court) holds that a security interest in
the underlying Intellectual Property is necessary to have a security interest in
the Rights to Payment, then the Collateral shall automatically, and effective as
of the Effective Date, include the Intellectual Property to the extent necessary
to permit perfection of Bank’s security interest in the Rights to Payment.

 

 

 

 

Exhibit B-1

 

DISBURSEMENT LETTER

[____] __, 20[_]

 

The undersigned, being the duly elected and acting __________________ of
                          FENNEC PHARMACEUTICALS, INC., a Delaware corporation
(“Borrower”), does hereby certify to WESTERN ALLIANCE BANK, an Arizona
corporation (“Bank”), in connection with that certain Loan and Security
Agreement dated as of January [___], 2019, by and among Borrower and Bank (the
“Loan Agreement”; with other capitalized terms used below having the meanings
ascribed thereto in the Loan Agreement) that:

 

1.         The representations and warranties made by Borrower in Section 5 of
the Loan Agreement and in the other Loan Documents are true and correct in all
material respects as of the date hereof.

 

2.         No event or condition has occurred that would constitute an Event of
Default under the Loan Agreement or any other Loan Document.

 

3.         Borrower is in compliance with the covenants and requirements
contained in Sections 5, 6 and 7 of the Loan Agreement.

 

4.         All conditions referred to in Section 3 of the Loan Agreement to the
making of the Loan to be made on or about the date hereof have been satisfied or
waived by Bank.

 

5.         No Material Adverse Effect has occurred.

 

6.         The undersigned is a Responsible Officer.

 

[Balance of Page Intentionally Left Blank]

 

 

 

 

7.          The proceeds of the Term Loan shall be disbursed as follows:

 

Disbursement from Bank:     Loan Amount  $12,500,000.00         Less:     
--Loan Fee  $([_______])  --Interim Interest  $(________)  --Bank’s Legal Fees 
$(________)*        TOTAL TERM LOAN NET PROCEEDS  $_______________  

 

8.          The aggregate net proceeds of the Term Loan shall be transferred to
the Designated Deposit Account as follows:

 

Account Name: FENNEC PHARMACEUTICALS, INC. Bank Name: [                       ]
Bank Address: [                       
                        ] Account Number:     ABA Number:
[                       ]

 

[Balance of Page Intentionally Left Blank]

 

* Legal fees and costs are through the Closing Date. Post-closing legal fees and
costs, payable after the Closing Date, to be invoiced and paid post-closing.

 

 

 

 

Dated as of the date first set forth above.

 

BORROWER:       FENNEC PHARMACEUTICALS, INC.,   a Delaware corporation        
By                            Name:     Title:           BANK:       WESTERN
ALLIANCE BANK,   an Arizona corporation         By     Name:     Title:    

 

[Signature Page to Disbursement Letter]

 

 

 

 

EXHIBIT B-2

 

Loan Payment/Advance Request Form

 

To be submitted no later than 3:00 PM to be considered for same day processing)

 

To: Western Alliance Bank, an Arizona corporation  

 

Fax: [(408) 282-1681]  

 

Date:    

 

From:       Borrower's Name  

 

        Authorized Signature  

 

        Authorized Signer's Name (please print)  

 

        Phone Number  

 

To Account #    

 

Borrower hereby requests funding in the amount of $ _______ in accordance with
the Term Loan as defined in the Loan and Security Agreement dated
_______________, 2019.

 

Borrower hereby authorizes the Bank to rely on facsimile stamp signatures and
treat them as authorized by Borrower for the purpose of requesting the above
advance.

 

All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of this request; provided that those representations and warranties expressly
referring to another date shall be true, correct and complete in all material
respects as of such date.

 

Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Loan and Security Agreement.

 

 

 

 

Exhibit C



Compliance Certificate

 

TO: WESTERN ALLIANCE BANK, an Arizona corporation     FROM:    

 

The undersigned authorized officer of FENNEC PHARMACEUTICALS, INC. hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending _______________ with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

 

Reporting Covenant   Required Complies           Annual financial statements
(CPA Audited)   FYE within 90 days Yes No           Quarterly financial
statements and Compliance Certificate   Prior to each Credit Extension, and
monthly within 30 days Yes No           Monthly cash balances statement   Prior
to each Credit Extension, and monthly within 30 days Yes No           10K and
10Q   Within 5 days of filing Yes No           Annual operating budget, sales
projections and operating plans approved by board of directors   Annually no
later than 30 days prior to the beginning of each fiscal year Yes No          

Monthly Cash Burn (after Closing Date) 1: ___________

 

Unrestricted deposits with Bank $____________

 

Covenant

       

 

At all times after the Closing Date unrestricted cash and cash equivalents held
at accounts at the Bank must be greater than or equal to three time the Monthly
Cash Burn

    Yes No           Deposit balances with Bank   $         Deposit balance
outside Bank   $        

 

1 Please attach separate sheet showing the calculation

 

 

 

 

Comments Regarding Exceptions: See Attached.   BANK USE ONLY           Received
by:   Sincerely,     AUTHORIZED SIGNER           Date:             Verified:  
SIGNATURE     AUTHORIZED SIGNER     Date:   TITLE         Compliance Status
                    Yes          No DATE    

 

 

 

 

EXHIBIT D

 

SECURED PROMISSORY NOTE
(Term Loan)

 

$[_____] Dated:  [_____]

 

FOR VALUE RECEIVED, the undersigned, FENNEC PHARMACEUTICALS, INC., a Delaware
corporation with offices located at 68 TW Alexander Drive, Research Triangle
Park, NC 27709 (“Borrower”) HEREBY PROMISES TO PAY to the order of WESTERN
ALLIANCE BANK (“Bank”) the principal amount of TWELVE MILLION FIVE HUNDRED
THOUSAND DOLLARS ($12,500,000.00) or such lesser amount as shall equal the
outstanding principal balance of the Term Loan made to Borrower by the Bank,
plus interest on the aggregate unpaid principal amount of such Term Loan, at the
rates and in accordance with the terms of the Loan and Security Agreement dated
January [_], 2019 by and between Borrower and the Bank (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”). If
not sooner paid, the entire principal amount and all accrued and unpaid interest
hereunder shall be due and payable on the Maturity Date as set forth in the Loan
Agreement. Any capitalized term not otherwise defined herein shall have the
meaning attributed to such term in the Loan Agreement.

 

Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to the Bank as set forth
in the Loan Agreement and this Secured Promissory Note (this “Note”). The
principal amount of this Note and the interest rate applicable thereto, and all
payments made with respect thereto, shall be recorded by the Bank and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan by the Bank to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due to the Bank
under the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by the Bank in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

 

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by the Bank or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

[Balance of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

  BORROWER:         FENNEC PHARMACEUTICALS, INC.         By
                             Name:     Title:  

 

Term Loan Note

 

 

 

 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

    Principal       Scheduled     Date   Amount   Interest Rate   Payment Amount
  Notation By                                                      

 

 



 